DETAILED ACTION
Claims 1-8 and 12-20 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claim 1 was rejected under Liang in view of Zhang, Suzuki and Khaja; independent claims 1 was rejected under Park in view of Liang, Zhang, Suzuki and Khaja; independent claims 1, 14 and 18 are rejected under Park in view of Khaja, Suzuki and Zhang. However Applicant’s arguments filed September 30, 2021 have overcome the rejection of record and are found persuasive. In particular, Applicant’s arguments that Liang and Khaja are only applicable to remote processing chambers and therefore do not teach or render obvious the limitations of Applicant’s claimed invention is found persuasive. As such the prior art fails to teach or render obvious a method comprising: forming conditioning plasma effluents of an oxygen-containing precursor in a semiconductor processing chamber, wherein the conditioning plasma effluents are produced locally in a substrate processing region of the semiconductor processing chamber; contacting interior surfaces of the semiconductor processing chamber bordering the substrate processing region with the conditioning plasma effluents; and treating the interior surfaces of the semiconductor processing chamber, wherein the treating includes oxidizing fluorine radicals and removing residual fluorine from the interior surfaces of the semiconductor processing chamber, wherein the substrate processing region is essentially devoid of hydrogen during the operation of treating the interior surfaces of the semiconductor processing chamber with the conditioning plasma effluents as recited in claims 1, 14 and 18. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713